UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6968



ISMAIL MUHAMMAD, a/k/a Wayne Anthony Garrett,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE, Director; ANDREW WINSTON, Chair-
man, Virginia Board of Corrections; DEPARTMENT
OF CORRECTIONS; BOARD OF CORRECTIONS OF THE
STATE OF VIRGINIA,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-356-R)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ismail Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and from its order denying

his motion to alter or amend the judgment. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Muhammad v. Angelone, No. CA-97-356-R (W.D. Va. June 20,
1997; July 2, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2